       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 1 of 18




                      UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                               Case No. 1:18-cr-00258-BLW
        Plaintiff,
                                               MEMORANDUM DECISION
         v.                                    AND ORDER

  PAVEL BABICHENKO, et al.

        Defendants.



                                 INTRODUCTION

      On October 30, 2020, this Court issued Pretrial Order No. 1. Dkt. 666.

Defendants object to various aspects of the order. The Court conducted a hearing

on January 26, 2021 regarding defendants’ objections related to their public-trial

rights. See Dkts. 724, 725. Otherwise, the Court will resolve the remaining

objections in this decision. For the reasons explained below, the Court will

overrule the majority of the objections.

                                  BACKGROUND

      Pretrial Order No. 1 details the planned trial procedures for this nine-

defendant, 10-week trial, which is scheduled to begin on June 8, 2021. See Dkt.

666. Specific trial procedures are spelled out in that order, and all of those




MEMORANDUM DECISION AND ORDER - 1
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 2 of 18




procedures will not be repeated here. Briefly, though, for ease of reference, the trial

plan includes the following elements:

      1. Courtroom Remodel: The Court will remove the benches in the gallery

          of Courtroom 3 to make room for nine defense tables. Jurors will be

          seated in the jury box and in the well. The Government will be seated at

          the tables on the north wall of the courtroom.

      2. Government Seating: The Court will allow the Government to have

          three individuals seated at counsel table, and, if space allows, the Court

          will permit the Government case agent to remain in the courtroom. The

          government should be aware, however, that at this point, the anticipated

          seating arrangement does not allow room for a fourth person. The

          government should therefore plan on having a total of three people in the

          courtroom during the trial.

      3. Defense Seating: To accommodate social distancing and to comply with

          anticipated limits on the size of gatherings permitted during the ongoing

          COVID-19 pandemic, each defendant will be accompanied by only one

          attorney in the courtroom. Defense co-counsel, investigators, and other

          staff will be able to watch the trial by live video and view a RealTime

          transcript in a separate viewing room. Additionally, the Court will




MEMORANDUM DECISION AND ORDER - 2
     Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 3 of 18




       randomly assign seating at the defense tables in the courtroom. The

       seating assignments will change every week, so the jury does not focus

       on a particular defendant because of where he or she is seated. All

       defendants and counsel in the courtroom will also have access to the

       video livestream of the proceedings so that they are not disadvantaged by

       the position of their table within the courtroom.

    4. Defense Messaging: The Court will provide each defendant with a

       laptop equipped with an instant messaging platform. Defendants will be

       able to instantly communicate with their attorneys. Likewise, counsel

       will use this same platform to communicate with co-counsel, staff, and

       investigators who are not physically present in Courtroom 3.

    5. Support Staff and Resources: The Court will allow the Government to

       have one individual in the courtroom to operate the evidence presentation

       system. Similarly, the Court will allow defendants, collectively, to have

       one individual in the courtroom to operate the evidence presentation

       system.

    6. Courthouse Office Space for Defense Counsel: The Court will provide

       office space at the Courthouse for defense counsel to use during trial.

       Although it may not be possible to provide nine separate offices, the




MEMORANDUM DECISION AND ORDER - 3
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 4 of 18




            Court will provide a suite of office space to be shared by defendants. A

            live video feed and RealTime transcript of the trial will be available in

            the office space. The Court will also make rooms available for meeting

            with and preparing defense witnesses.

                                      ANALYSIS

       Defendants object to various aspects of this Pretrial Order No. 1. Among

other things, various defendants have argued that the anticipated trial procedures

violate their due-process rights, their right to assistance of counsel, and their rights

related to voir dire.

       A.      Due Process
       Defendants claim the Pretrial Order’s one-attorney-per-defendant mandate

leaves them with inadequate resources and deprives them of due process of law.

They also claim that the disparity in the number of persons permitted in the

courtroom and courtroom setup violates due process because it has the appearance

of bias towards the Government. Defendants further claim that the Pretrial Order

unfairly mandates they share space and resources with each other. The Court

disagrees and finds that the Pretrial Order procedures will not deprive defendants

of due process.

               1. Legal Standard
       Criminal defendants are entitled to due process of law. U.S. CONST. amend.


MEMORANDUM DECISION AND ORDER - 4
          Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 5 of 18




V. In meeting this constitutional standard, a district court enjoys “the broadest

latitude in presiding over the cases before [it].” United States v. Thompson, 827

F.2d 1254, 1258 (9th Cir. 1987). However, the court “may not adopt procedures

that impair a defendant’s right to due process or his other rights guaranteed by the

constitution,” which includes “the right to be personally present and to be

represented by counsel at critical stages during the course of the prosecution.” Id.

The court is also prohibited from adopting procedures that significantly favor one

party over another. Id. Thus, the Supreme Court and Ninth Circuit have deemed

certain procedures that have unduly burdened defendants and resulted in an

improper disparity in treatment between defendants and the Government a

violation of due process. See Wardius v. Oregon, 412 U.S. 470, 475-476 (1973)

(“Notice-of-alibi” statute that required defendant to disclose alibi in advance

unconstitutionally required the defendant “to divulge the details of his own case”

when the State had no reciprocal requirement to divulge their evidence to rebut the

alibi); United States v. Bahamonde, 445 F.3d 1225, 1228-1229 (9th Cir. 2006)

(discovery provision unconstitutional as it did not mandate reciprocal discovery by

state).

          Still, a disparity in treatment and resources provided does not always result

in a due process violation. The Supreme Court has recognized that the




MEMORANDUM DECISION AND ORDER - 5
           Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 6 of 18




Government’s “task of finding and assembling admissible evidence that will carry

its burden of proving guilt beyond a reasonable doubt is entirely different from the

defendant’s task in preparing to deny or rebut a criminal charge.” United States v.

Cronic, 466 U.S. 648, 663 (1984). Absolute parity with the government is not

required; rather, a defendant’s due process right is violated when a rule or

procedure, as applied, results in fundamental unfairness. Wardius, 412 U.S. at 476.

This determination turns on the specific circumstances of each individual case. See

Mason v. Arizona, 504 F.2d 1345, 1352 (9th Cir. 1974) (Due Process Clause

requirements “depend[] upon the need as revealed by the facts and circumstances

of each case.”).

                2. One Attorney per Defendant in the Courtroom

       The defendants claim that the one-attorney-per-defendant mandate denies

them adequate legal assistance and grants the Government more resources than any

one defendant.1 The Court finds that defendants are still afforded adequate legal

assistance.




       1
          To be clear, three of the nine defendants have two attorneys; the others have one. The
defendants who have two attorneys will have the assistance of both attorneys during trial; it’s
just that only one of those attorneys will be allowed in the courtroom because of space
limitations in light of the COVID-19 pandemic. During the trial, the attorneys who are not in the
courtroom will have access to a live feed of the trial, along with the ability to instant message
their clients.




MEMORANDUM DECISION AND ORDER - 6
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 7 of 18




      The Court will provide each defendant with a laptop equipped with an

instant messaging platform. This will allow the defendants to contemporaneously

communicate with not only counsel in the courtroom with them, but also with co-

counsel, investigators, expert witnesses, and staff outside of the courtroom, who

will be viewing the trial in a separate viewing room. Cuyler v. Sullivan, 446 U.S.

335, 344 (1980). That the other attorneys, investigators, and staff will not be

physically present in the courtroom does not in turn mean that defendants are

deprived of their assistance. The Court finds any inconvenience in communication

slight and outweighed by serous considerations of protecting health and safety of

participants, as the Court elaborated on in its previous Order. See Dkt. 724.

      The Pretrial Order permits the Government three individuals at counsel

table, see Dkt. 666 at 7, which the Court anticipates will include two attorneys and

one case agent. Defendants claim that the disparity in the number of individuals

allowed is unfair. But the conclusions in Wardius and Bahamonde, which pertained

to specific discovery rules, were not drawn from comparing the degree of disparity

between the defendant and the Government. Rather, the courts evaluated the

impact the disparity had on the defendant’s due process rights. Wardius, 412 U.S.

at 476; Bahamonde, 445 F.3d at 1229. Indeed, courts recognize that the

Government’s burden is different in kind, not degree, from the defendants. Cronic,




MEMORANDUM DECISION AND ORDER - 7
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 8 of 18




466 U.S. at 663. Here, the Court finds that the proposed procedures do not deprive

the defendants of due process of law. Again, defendants will have unfettered

electronic access to their counsel and defense teams. Furthermore, the Government

will not receive the undue benefit of a discovery or substantive rule like that in

Wardius or Bahamonde.

      This is also not a case where defendants are deprived of necessary resources.

In support of their claim, defendants cite to Ake v. Oklahoma, 470 U.S. 68 (1985).

In Ake, the Supreme Court found that an appointed psychiatrist was necessary as a

matter of due process because the defendant’s mental sanity was a “substantial

factor in his defense.” Id. at 86. Although this case is complex in fact and

voluminous in the amount of discovery, no defendant has asserted a unique need

comparable to Ake such that their investigators and staff are required to be in the

courtroom as a matter of due process. Plus, as already noted, defense counsel

would have the ability to instantly communicate with investigators and other staff

because these individuals will be able to watch the trial proceedings in real time.

             3. Sharing Space and Resources

      Defendants object to sharing an office space in the Courthouse that the Court

has undertaken to provide for them. Additionally, Gennady Babichenko objects to

the requirement that defendants choose one individual to operate the evidence




MEMORANDUM DECISION AND ORDER - 8
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 9 of 18




presentation system. The Court is aware that defendants may have conflicting

defenses. But this does not mean it is prejudicial for them to share space and an

evidence operator. “Standing alone, the attorney-client privilege is merely a rule of

evidence; it has not yet been held to a constitutional right.” Clutchette v. Rushen,

770 F.2d 1469, 1471 (9th Cir. 1985). However, a government’s interference with

confidential relationships between defendants and counsel may implicate Sixth

Amendment rights when the interference substantially prejudices the defendant. Id.

Here, the defendants are not required to share privileged documents, strategies, or

records with each other. The Court expects every attorney to act professionally,

ethically, and responsibly while sharing the designated office space. At this time,

any conceivable issue with sharing an office space is speculative and no substantial

prejudice has been shown. Furthermore, the evidence operator will strictly perform

a supportive function. If any defendant has a concern with the presentation of

specific evidence, they may bring it to the Court’s attention before the evidence is

expected to be presented.

             4. Appearance of Bias

      Defendants claim that the proposed courtroom setup improperly gives the

impression that the Court is biased in favor of the Government, therefore depriving

them of a fair trial. Specifically, Mikhail Iyerusalimets objects to the rotating




MEMORANDUM DECISION AND ORDER - 9
      Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 10 of 18




defense seating arrangement and suggests that the Government rotate as well.

Additionally, Piotr Babichenko and Mikhail Iyerusalimets are concerned with jury

bias as a result of seeing a multi-person Government team compared to only one

attorney accompanying each defendant.

      A judge’s actual bias or appearance of bias may deprive the defendant of a

fair trial. United States v. Parker, 241 F.3d 1114, 1119 (9th Cir. 2001) (citing

United States v. Mostella, 802 F.2d 358, 361 (9th Cir. 1986)). The Constitution

also prohibits courtroom arrangements that favor one party or undermine the

defendant’s presumption of innocence. Thompson, 827 F.2d at 1258; Deck v.

Missouri, 544 U.S. 622, 630 (9th Cir. 2005). The Court does not find that the

Pretrial Order procedures suggest the appearance of bias, let alone actual bias.

      Turning first to the rotating seating assignments, the Court finds it

unnecessary for the Government to rotate along with the defendants. The point of

rotating seating assignments is to make sure the jury will have an equal opportunity

to observe each defendant and vice versa. Bustamante v. Eyman, 456 F.2d 269, 274

(9th Cir. 1972). Plus, the Court wishes to ensure that the jury does not unduly

focus on any one defendant by virtue of where a defendant is seated in the

courtroom. Requiring the government to rotate along with the defendants would

not advance these goals, and the Court is not persuaded by the argument that, in




MEMORANDUM DECISION AND ORDER - 10
        Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 11 of 18




fairness, the government must rotate along with the defendants. Furthermore, the

Court will instruct the jury that it is randomly choosing and changing seating

assignments and that they should not attach any significance to where a defendant

is seated. Weeks v. Angelone, 528 U.S. 225, 234 (2000) (“A jury is presumed to

follow its instructions.”). As part of that instruction, the Court will also clarify that

the jury should not attach any significance to the fact that the government is not

rotating.

       Next, the Court does not find the disparity in the number of attorneys present

to suggest bias or that the Court favors the Government over the defense. As

explained, the Government’s burden varies in kind, not degree, from the

defendants.’ Cronic, 466 U.S. at 663. This is a complex case, and the Government

must prove each defendant guilty beyond a reasonable doubt. The Court finds

nothing inherently prejudicial in the optics. One attorney per defendant does not

undermine the defendants’ presumption of innocence or cast the defendants with

the “unmistakable mark of guilt.” Estelle v. Williams, 425 U.S. 501, 518 (1976).

The jury will be well informed that the measures the Court will take are in pursuit

of protecting the health and safety of the participants while ensuring the defendants

a fair trial.

       Also, as this pandemic wears on, and as the vaccines roll out, the Court will




MEMORANDUM DECISION AND ORDER - 11
      Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 12 of 18




be amenable to allowing additional defense team members into the courtroom.

Defense counsel are therefore free to restate their objections to this aspect of the

pretrial order during trial. As we’ve learned during the past year or so, the situation

regarding the pandemic is fluid. So long as the Court is able to keep the trial

participants safe from a public health standpoint, the Court would be willing to

allow additional participants into the courtroom.

      B.      Assistance of Counsel

      Defendants claim that the Pretrial Order procedures will result in inadequate

communication, therefore depriving them of effective assistance of counsel. The

Court finds that the permissible communication methods are adequate and will not

deprive the defendants of assistance of counsel.

             1. Legal Standard
       “The Sixth Amendment guarantees a defendant the right to confer with

counsel during trial.” United States v. Miguel, 111 F.3d 666, 672 (9th Cir. 1997).

The touchstone of this right is that the defendant can contemporaneously

communicate with their counsel during trial. Id. For example, courts have

consistently upheld arrangements where defendants were seated several feet away

from their counsel. See United States v. Levenite, 277 F.3d 454, 465-466 (4th Cir.

2002) (no error where defendants seated six feet behind counsel could still confer




MEMORANDUM DECISION AND ORDER - 12
      Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 13 of 18




during trial); United States v. Balsam, 203 F.2d 72, 82 (1st Cir. 2000) (no error

where defendants seated “four to five feet” from defense table could consult with

counsel during trial); United States v. Jones, 766 F.2d 994, 1004 (6th Cir. 1985)

(no error where defendants seated two rows behind counsel table were permitted to

pass notes and confer with counsel during trial). As such, defendants enjoy the

“right to unrestricted access to their lawyer for advice on a variety of trial-related

matters,” except when the defendant is testifying or during a brief recess between

defendant’s testimony. Perry v. Leeke, 488 U.S. 272, 284 (1989). Cf. Geders v.

United States, 425 U.S. 80, 91 (1976) (order that prohibited defendant from

consulting his counsel during overnight recess between his direct and cross

examination violated assistance of counsel right).

             2. Communication with Counsel

      The Court will ensure that defendants are able to contemporaneously

communicate with counsel during trial. As explained, each defendant will be

equipped with a laptop suitable for instant messaging counsel. The Court will also

permit defendants to pass notes to counsel in the courtroom, provided they do so in

a safe manner. Furthermore, defendants and counsel will have the ability to

communicate with co-counsel, investigators, and staff located outside the

courtroom. Indeed, this unfettered electronic communication is more permissive




MEMORANDUM DECISION AND ORDER - 13
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 14 of 18




than cases where leaning over or passing notes was deemed sufficient

communication. Balsam, 203 F.2d at 82; Jones, 766 F.2d at 1004.

       Defendants claim that instant messaging is too slow and could result in

counsel missing something crucial. Defendants may alert the Court if there are

Internet issues resulting in lag. Similarly, if counsel has difficulty consulting with

defendants during trial, they may notify the Court and request an opportunity to

consult with their clients. 2 Furthermore, the Court finds the risk of missing

something while instant messaging no greater than if counsel and defendants were

audibly conferring during the proceedings. As such, the Court finds that the

Pretrial Order procedures will not impair the defendants’ rights to assistance of

counsel.

       C.     Jury Selection

       Defendants claim that the Pretrial Order’s jury selection procedures do not

allow them to adequately participate in voir dire. Additionally, Anna Iyerusalimets

objects to the Court’s decision to allow defendants only two additional peremptory




       2
         Pavel Babichenko is concerned that the Court will reprimand defendants about failing to
perfectly follow COVID-19 protocols in front of the jury. Of course, defendants and their
attorneys are expected to abide by the protocols. However, the instant messaging platforms
provided should mitigate this issue. If defendants and counsel have trouble communicating with
each other during trial, they may bring the problem to the Court’s attention.




MEMORANDUM DECISION AND ORDER - 14
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 15 of 18




challenges; she says each defendant should be entitled to more challenges in light

of their conflicting interests.

              1. Participation in Voir Dire

       The defendants’ concerns as to the Court’s anticipated voir dire procedures

appear to stem from a misunderstanding of the Court’s Pretrial Order. The Court

intends to work with the parties to develop a questionnaire which will be sent to,

and completed by, every prospective juror. The questionnaire is not meant to

supplant the Court’s normal voir dire practice. Rather, the questionnaire is intended

to augment the Court’s normal practice in soliciting from parties voir dire

questions before trial. Accordingly, defense counsel will have ample opportunity to

supply their input as to what questions they would like to ask prospective jurors.

Ideally, the Court will work with the parties to determine which questions are

appropriate for the written questionnaire, and which are more appropriate to ask

prospective jurors in-person. United States v. Holley, 493 F.2d 581, 584 (9th Cir.

1974) (scope of voir dire examination is a matter within the sound discretion of the

trial judge). This strategy is intended to curtail question redundancy at the time of

voir dire and promote expeditious jury selection.

              2. Additional Peremptory Challenges

       Anna Iyerusalimets objects to the Court’s decision to award the defendants




MEMORANDUM DECISION AND ORDER - 15
       Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 16 of 18




two additional peremptory challenges and claims that each defendant should be

entitled to more challenges in light of their conflicting interests. However, the

Court’s decision to award additionally peremptory challenges under Federal Rule

of Criminal Procedure 24(b) is permissive, not mandatory. United States v.

McClendon, 782 F.2d 785, 787 (9th Cir. 1986). This is so even when defendants

cannot agree on how to exercise their permitted challenges. Id. at 788.

Furthermore, the need for expeditious proceedings is a valid consideration for the

Court in deciding whether to permit additional challenges. Id. Accordingly, the

request for additional peremptory challenges will be denied.

       D.     Miscellaneous Objections
       Defendants also object to certain logistical aspects of the Court’s Pretrial

Order. The Court responds to these objections as follows:

              1. Transcripts
       Defendants object to the Court’s RealTime Transcript payment policy.

However, their objection appears to stem from a misunderstanding. Defendants

will not be required to pay for transcripts. Instead, CJA and the Government will

split the cost of transcripts, including daily certified transcripts.

              2. Trial Schedule; Breaks
       Defendants object to the Pretrial Order’s 9:00 a.m. to 4:00 p.m. trial

schedule and would prefer trial from 8:30 a.m. to 2:30 p.m. to allow time to work


MEMORANDUM DECISION AND ORDER - 16
      Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 17 of 18




on other matters. As the Court indicated in its recent Order on the Motion to

Continue, trial will be conducted from 9:00 a.m. to 3:00 p.m., with two twenty-

minute breaks. See Dkt. 716. Although this is not a typical trial schedule for the

Court, it’s close, and it should allow time for counsel to work on matters after in

the late afternoon hours. Additionally, during the twenty-minute breaks, Anna

Iyerusalimets may access the Court’s lactation room if necessary.

             3. Internet

      The Court understands and appreciates counsel’s concern regarding the need

for hardwired Internet. However, after consultation with the Court’s IT personnel,

the Court is confident that its WiFi connection will be sufficiently robust to address

these concerns.

             4. Jury Questionnaire
      Defendants would prefer to receive the jury questionnaires ten days in

advance of jury selection. The Court, in its discretion, has determined that

providing the jury questionnaires seven days in advance is sufficient.

             5. Daily COVID-19 Screening

      Some defendants have requested daily COVID-19 screening. Thus far, the

Court has not been able to obtain funding for such testing. If that changes, the

Court will advise counsel.

      For all these reasons, and with the limited exceptions noted above, the Court


MEMORANDUM DECISION AND ORDER - 17
      Case 1:18-cr-00258-BLW Document 730 Filed 01/27/21 Page 18 of 18




will overrule the defendants’ objections to Pretrial Order No. 1. To the extent an

objection is not specifically mentioned here, the Court has considered the objection

and has determined that it should be overruled. As noted, however, the Court is

amenable to changing trial procedures midstream if it’s appropriate as the

pandemic continues to unfold. For that reason, Defendants should not hesitate to

restate objections during the trial. For now, though, the Court is planning to

proceed as outlined in Pretrial No. 1, with the modifications noted here.

                                      ORDER
      IT IS ORDERED that Defendants’ objections to Pretrial Order No. 1 (Dkt.

666) are OVERRULED in part and SUSTAINED in part, as explained above.

                                              DATED: January 27, 2021


                                              _________________________
                                              B. Lynn Winmill
                                              U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 18
